DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1-20, 24, 31, and 38 are canceled.
Claims 21-23, 25-30, 32-37, 39, 40 are pending, ALLOWED, and have been examined.
This action is in reply to the papers filed on 06/28/2022.  
Information Disclosure Statement
The information disclosure statement(s) submitted: 11/29/2021, 03/30/2021, has/have been considered by the Examiner and made of record in the application file.
Amendment
The present Office Action is based upon the original patent application filed on 11/30/2020 as modified by the amendment filed on 06/28/2022.
Terminal Disclaimer
The terminal disclaimer filed on 06/28/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. No. 10,885,558 has been reviewed and has been placed in the file.
Double Patenting
As a result of the filed Terminal Disclaimer (filed 06/28/2022) to US Pat. No.: 10,885,558 the double patenting rejection is withdrawn.

Claim Rejections - 35 USC §101 - Withdrawn 
Per Applicant’s amendments and arguments and considering the new guidance in the 2019 PEG, the rejections are withdrawn. Specifically, in Applicant’s Remarks (dated 12/27/2021, pgs. 8-13), Applicant traverses the 35 USC §101 rejections arguing that the amended claims recite new limitations that are not abstract, amount to significantly more, are directed to a practical application, etc… In support of their arguments, Applicant cites to the following recent Fed. Cir. court cases (i.e., Core Wireless, McRO, Enfish, Bascom, DDR, etc…). 

Reasons For Allowance
Prior-Art Rejection withdrawn
Claims 21-23, 25-30, 32-37, 39, 40 are allowed. The closest prior art (See PTO-892, Notice of References Cited) does not teach the claimed: 21. (Currently Amended) A method comprising: receiving, by one or more data processors, a user selection indicating one or more data features pertaining to user behavior of a user in relation to an image of a product, the image of the product displayed on a website accessed by the user; generating, by the one or more data processors using a machine learning algorithm, a vector comprising the one or more data features pertaining to the user behavior and a template data feature representing one or more structural elements of an online banner image, the machine learning algorithm being trained with training data comprising known data combinations of user behavior data features and corresponding structural elements of online banner images; generating, by the one or more data processors for display at a client device in communication with the one or more data processors, the online banner image for the user based on the one or more data features and the template data feature associated with the vector, wherein the online banner image is generated using the one or more structural elements of the template data feature; receiving a selection of the online banner image; updating the vector based on adding an additional feature associated with the selection of the online banner image; and updating the online banner image based on the updated vector.
The prior-art teaches elements of the claimed invention. However, it would be hind-sight reasoning to combine the individual elements disclosed in the prior-art in order to achieve Applicant's claimed invention. While individual features may be known per se, there is no teaching or suggestion absent applicants’ own disclosure to combine these features other than with impermissible hindsight. The closest prior-art (Di et al. 2015/0286898; in view of Chakraborty 2019/0259058) teach the features as disclosed in Non-final Rejection (04/14/2022), however, these cited references do not teach and the prior-art does not teach at least the following:
generating, by the one or more data processors using a machine learning algorithm, a vector comprising the one or more data features pertaining to the user behavior and a template data feature representing one or more structural elements of an online banner image, the machine learning algorithm being trained with training data comprising known data combinations of user behavior data features and corresponding structural elements of online banner images; generating, by the one or more data processors for display at a client device in communication with the one or more data processors, the online banner image for the user based on the one or more data features and the template data feature associated with the vector, wherein the online banner image is generated using the one or more structural elements of the template data feature; receiving a selection of the online banner image; updating the vector based on adding an additional feature associated with the selection of the online banner image; and updating the online banner image based on the updated vector.




Examiner’s Response to Arguments
Per Applicants’ amendments/arguments, the rejections are withdrawn.

Examiner’s Response: Claim Rejections – 35 USC §101
Per Applicants’ amendments/arguments, the rejections are withdrawn. See notes above for additional reasoning and rationale for dropping 35 USC 101 rejection including Applicant’s amendments, arguments, lack of abstract idea, and practical integration.

Examiner’s Response: Claim Rejections – 35 USC § 103
Per Applicants’ amendments/arguments, the rejections are withdrawn. See notes above for additional reasoning and rationale for dropping prior-art rejection including Applicant’s amendments and arguments and unique combination of features and elements not taught by the prior-art without hindsight reasoning.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferable accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
PERTINENT PRIOR ART
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kannan et al. 2018/0189260 [0031] The content processing module 204 can be configured to determine data describing the respective subject matter that is captured in various content items. In various embodiments, the content processing module 204 is configured to generate a corresponding set of features (e.g., feature descriptors, image features, feature vectors, etc.) for content items that describe the respective subject matter of the content items. When generating a set of features for a content item, the content processing module 204 can perform a classification analysis to determine the subject matter that is reflected in the content item. In some embodiments, the content processing module 204 can perform the classification analysis by applying a machine learning model (content classifier) to the content item. In particular, the content processing module 204 can determine a probability regarding whether the content item reflects predetermined subject matter (e.g., identities, or names, of individuals, objects, activities, products, logos, animals, points of interest, or other concepts). The content classifier can be based on any machine learning technique, including but not limited to a deep convolutional neural network. The content classifier supported by the content processing module 204 can be trained and tested to determine the subject matter reflected in a content item. In a development phase, contextual cues for a sample set of content items can be gathered. Categories, or classes, corresponding to various subject matter can be determined. Correlation of the sample set of content items with the categories, or classes, based on the contextual cues can be determined. A training set of content items can be generated from the sample set of content items based on scores indicative of high correlation. The training set of content items can be used to train the content classifier to generate visual pattern templates of the categories or classes. In an evaluation phase, the content classifier can be applied to a new content item (e.g., image) to determine the subject matter reflected in the new image. Once trained, the content processing module 204 can receive a content item as input and can output a set of features that describe the subject matter reflected in the content item.
Koch et al. 2017/0287023 [0024 – machine learning model] At step 225, recommendation system 100 generates aggregated matched data based on catalog data 205, ad display data 210, user behavior data 215, and image feature data 220. For example, recommendation system 100 can join the data sources catalog data 205, ad display data 210, user behavior data 215, and image feature data 220 to associate the data across the data sources. Beneficially, this permits matching data across the data sources with click and purchase events. Recommendation system 100 can then separate the aggregated matched data into training data set 230 and testing data set 235. Recommendation system 100 can then apply regression techniques using methods such as the Broyden-Fletcher-Goldfarb-Shanno algorithm to training data set 230 to generate machine learning model 115. Machine learning model 115 can be trained to predict the similarity between catalog items. For example, machine learning model 115 can be trained to predict a likelihood that a non-blacklisted item should be blacklisted based on one or more identified blacklisted catalog items. Beneficially, by training machine learning model 115 on catalog data 205, ad display data 210, user behavior data 215, and image feature data 220, the model can utilize any of those kinds of data predictively. Further, by training machine learning model 115 on data relating to multiple merchant catalogs, a more robust and accurate model can be generated. As will be appreciated by those of skill in the art, recommendation system 100 can then test and verify machine learning model 115 using testing dataset 235.
Di et al. 2015/0286898 may not expressly disclose the “template” and “banner” features, however, Balestrieri et al. 2011/0307319 teaches these features (Balestrieri et al. 2011/0307319 [0019 - method of designing and displaying advertisements … banner ads… template… Ad content can also include the look and feel of a particular ad, determined by a number of modifiable elements of the banner ad including] Briefly stated, the system and method of designing and displaying advertisements, described further below, generally concerns three seller-controlled variables associated with advertising: ad content, ad placement, and promotion and/or pricing of the products associated with the ad (e.g., ad-specific promotion/pricing). Ad content involves determining which products to advertise from among a collection of products, and/or which products to advertise together in a same banner ad. Ad content can also include the design of links from a particular ad. Different banner ads, or differently-placed banner ads, may lead to different web-store landing pages. Thus, the ad content can also involve the selection of products that are associated with the landing page to which a particular banner ad is linked. For example, one banner ad for software may land a user on an accounting software page of a software web-store, while another differently-placed, but similar-looking, banner ad may land a user on a word processing software web page of the software web-store. Ad content can also include the look and feel of a particular ad, determined by a number of modifiable elements of the banner ad including text, background color, foreground color, size, font size, font type, bitmaps, vector images, graphics, icons, movies, videos, audio, animation, logo, template, and/or the like, and combinations thereof.).
Di et al. 2015/0286898 may not expressly disclose the ‘vector’ features, however, Pande et al. 2019/0364027 teaches these features as follows (Pande et al. 2019/0364027 [0022 – feature vector… the feature vector uniquely describes the authorized user's behavior] This example continuous re-authentication system 100 further includes a feature vector generator 104. The feature vector generator 104 includes one or more signal processors 118 and an authentication feature vector generator 120. In some examples, the signal processors 118 process the unique user data gathered from the physical sensors 112 and static elements 114 of the mobile device 102. The authentication feature vector generator 120 uses that processed data to generate a feature vector (although the present disclosure refers to it as a feature vector, it may also be referred to as an “embedding”) for each user. The feature vector uniquely describes the authorized user's behavior while operating the application. In particular, the feature vector is based on a sampling of data from the user's interaction with the mobile device 102, the user's interaction with the application, and the device's interaction with its surroundings. The feature vector generator 104 is further described with reference to FIG. 3. [0044 - feature vector generator 104 may further collect information from the application itself regarding the authorized user's browsing and purchasing behavior. For example, the feature vector generator 104 may receive behavior indicative of how long the authorized user typically views a particular product, how long the authorized user waits to purchase an item after viewing the item, whether the authorized user views alternative images of the product, whether the authorized user reads customer reviews, etc.] As an example, the feature vector generator 104 of the continuous re-authentication system may receive data from one or more physical sensors, wherein the data describes the way in which the authorized user physically interacts with the mobile device, including, for example, the angle at which the authorized user holds the mobile device, while stationary and while walking. In another example, the physical sensors may track the typical amount of pressure the authorized user applies to the mobile device while using the application. The physical sensors may further track how close the mobile device is held to the authorized user's face while using the application. The physical sensors may track the amount of ambient light typically associated with the authorized user's surroundings. In another example, the static elements 114 may be used to identify the authorized user's typical Wi-Fi and Bluetooth connections. The feature vector generator 104 may further collect information from the application itself regarding the authorized user's browsing and purchasing behavior. For example, the feature vector generator 104 may receive behavior indicative of how long the authorized user typically views a particular product, how long the authorized user waits to purchase an item after viewing the item, whether the authorized user views alternative images of the product, whether the authorized user reads customer reviews, etc. The feature vector generator 104 collects such sensor and application data to generate the unique authentication feature vector. Although a few examples are described, it is understood that more or fewer sensor data may be collected in order to generate the unique authentication feature vector. Furthermore, the feature vector generator 104 may use one or more of these signals obtained from the physical sensors and the static elements to generate a unique authentication feature vector.).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T. SITTNER whose telephone number is (571) 270-7137 and email: matthew.sittner@uspto.gov.  The examiner can normally be reached on Monday-Friday, 8:00am - 5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW T SITTNER/
Primary Examiner, Art Unit 3682

Claims 21, 28, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over: Di et al. 2015/0286898; in view of Chakraborty 2019/0259058.
Regarding Claim 21. (Currently Amended) Di et al. 2015/0286898 teaches A method comprising: receiving, by one or more data processors (Di et al. 2015/0286898 [Fig. 15 and 0126 - processors]), a user selection indicating (Di et al. 2015/0286898 [0015 – user selection] Fashion (e.g., apparel) is a fast-growing category in online shopping. Because a user shopping in an online store may not have the same sensory experience as when shopping in a brick-and-mortar store, the use of images depicting the items (e.g., goods or services) for sale is very important. Images of items, especially of apparel goods for which their appearance matters to the buyers, play a key role in conveying crucial information about the goods that can be hard to express in text. Whether a user selects (e.g., clicks on) an image to visually examine the item illustrated in the image may influence whether the user purchases the item.) one or more data features pertaining to user behavior of a user in relation to an image of a product (Di et al. 2015/0286898 [0017 - image evaluation of the image, in some example embodiments, may be based on an image analysis of the image and on an analysis of user behavior in relation to (e.g., toward) images] In some example embodiments, an image evaluation system may facilitate an image evaluation of an image depicting an item for sale. The image evaluation of the image, in some example embodiments, may be based on an image analysis of the image and on an analysis of user behavior in relation to (e.g., toward) images. According to certain example embodiments, the evaluation of an image may include an examination of the image based on a number of image attributes (e.g., a display type for the item, professional photography, lighting, atmosphere, image quality, or a suitable combination thereof), a classification of the image into one or more categories based on one or more image attributes, a comparison of the image to other images submitted by other sellers, and/or a determination of the likelihood of obtaining a desired response from a user (e.g., a potential buyer of the item) who sees the image. This evaluation may be based on a comparison of the image with images of other similar items in similar categories, as well as compared with images provided by other sellers. [0056 - The image evaluation machine 310 may perform a user behavior analysis 450 based on the user behavior data 440 to learn (e.g., determine) what images are preferred by the users (e.g., buyers)] The image evaluation machine 310 may perform a user behavior analysis 450 based on the user behavior data 440 to learn (e.g., determine) what images are preferred by the users (e.g., buyers). In particular, the image evaluation machine 310 may determine what image attribute-value pairs may correlate to desirable user behavior (e.g., clicking on the image or purchasing the item depicted in the image). For example, the user behavior data 440 may be collected from an e-commerce platform (e.g., an online marketplace, an online store, or a web site). The e-commerce platform may enable users to search for items for sale using a text query entered at a web site. In each search session, a user may input a query looking for a certain item and the search engine may return multiple search results that reference the items (e.g., images that depict the items). Searches may be very personalized tasks with huge variations in terms of search intention and product attributes. In order to focus only on apparel items and limit the images to similar content (e.g., the same category of product), the image evaluation machine 310 may limit the scope of user behavior data collected.), the image of the product displayed on a website accessed by the user (Di et al. 2015/0286898 [0027; 0034; Fig. 1 - websites][0053 – user behavior analysis interpreted as data features pertaining to user behavior of a user] The confidence score value of the received image 410 and the low-level-quality score value of the received image 410 may be combined, in some instances, based on multiplying the confidence score value of the received image 410 and the low-level-quality score value of the received image 410 to compute the image score value of the received image 410. In other instances, the confidence score value of the received image 410 and the low-level-quality score value of the received image 410 may be assigned particular weights, according to a weight assigning rule, to generate a weighted confidence score value of the received image 410 and a weighted low-level-quality score value of the received image 410. The weighted confidence score value of the received image 410 and the weighted low-level-quality score value of the received image 410 may be added together to compute the image score value of the received image 410. In some example embodiments, the particular weights may be selected during the user behavior analysis 450 of user behavior data 440 that indicates how users, who see a plurality of images that depict similar items and have different image attribute values, act in relation to particular images. [0055 – user behavior data] According to various example embodiments, the image evaluation machine 310 collects (e.g., captures, accesses, or receives) user behavior data 440 (e.g., indicators of actions taken by potential buyers, actual buyers, or a combination thereof, in relation to a plurality of images that depict clothing items of a particular type). In some example embodiments, the user behavior data 440 represents the behavior of one or more users searching for an item and responding to (e.g., selecting or not selecting, or viewing or not viewing) one or more images that depict the searched item and that are displayed to the one or more users. The user behavior data 440, in some example embodiments, is collected over a period of time. In other example embodiments, the user behavior data 440 is collected at one instance in time.) (Di et al. 2015/0286898 [0019 – improving image in order to obtain a desired response from user…ctr for image] According to various example embodiments, a recommendation may address improving the image in order to obtain a desired response from users (e.g., increase the click-through rate for the image or increase sales of the item). In some example embodiments, the image evaluation of an image submitted by (e.g., received from) a seller of an item depicted in the image is based on the results of an analysis of the image submitted by the seller and on the results of an analysis of data that describes user behavior in relation to images that depict items similar to the item (e.g., belonging to the same category of clothing) depicted in the image received from the seller. The data that describes user behavior in relation to images may include indicators of actions taken by users (e.g., buyers) in response to seeing a plurality of images displayed to the users. The data that describes user behavior in relation to images (also called "user behavior data" or "user behavior indicators") may be captured (e.g., collected) based on the interaction of one or more users with numerous images that include a variety of display types and are of varied image quality (e.g., lighting, professional photographs, or a suitable combination thereof). [0048] In response to receiving the image 410, the image evaluation machine 310 analyses (e.g., performs an image analysis 420 of) the image using at least one computer processor. In some example embodiments, to perform the image analysis 420, the image evaluation machine 310 extracts one or more visual features from the received image 410. The image evaluation machine 310 may also identify the value(s) of one or more image attributes of the received image 410 based on the extracted one or more visual features of the received image 410 and the image attribute data 430 (e.g., data that identifies or describes image attributes and the values the image attributes may take). The image evaluation machine 310 may also classify the received image 410 into one or more categories based on the value(s) of the one or more image attributes 430. [0049] For example, the one or more visual features extracted from the received image 410 may include data that indicates a display type (e.g., a human person, a mannequin, or a flat display) used to display the clothing item depicted in the received image 410. The image attribute data 430 may include a number of image attributes, such as a display type, background, contrast, or lighting. Each image attribute 430 may be associated with (e.g., take, or have a corresponding) one or more values. For instance, the display type attribute may take one of three values: (1) person, (2) mannequin, or (3) flat. Based on the one or more visual features extracted from the received image 410 and the display type attribute, the image evaluation machine 310 may identify the value of the display attribute of the received image 410 (e.g., person). The image evaluation machine 310 may classify the received image 410 into a specific display type category (e.g., the person category, the mannequin category, or the flat category) based on the identified value of the display type attribute of the received image 410. [0058] The image evaluation machine 310 may rank the search results referencing the items (e.g., the images depicting a black dress) based on their relevance to a particular keyword. In some example embodiments, when collecting the user behavior data 440, the image evaluation machine 310 may collect only data that describes user behavior in relation to images of highly relevant items. The highly relevant items may be the items depicted in images displayed on the first search results page in response to a query entered by a user. [0071] The results of the user behavior analysis 450 described above may show that, in some example embodiments, the P-type display of clothing in images may be the most effective product presentation among the three display types, and may help the most to attract users' attention and raise the sell-through rate. The results of the user behavior analysis 450 may be useful to numerous recipients, for example, to apparel e-retailers in choosing a better presentation strategy or to e-commerce operators in designing a better search or feed recommendation system to improve click-through rates. Furthermore, in some example embodiments, the user behavior analysis 450 may be used to evaluate an image that depicts an item to determine the likelihood of the image to elicit a desired response from a potential buyer of the item.); generating, by the one or more data processors using a machine learning algorithm (Di et al. 2015/0286898 [0057 – image evaluation machine interpreted as machine learning algorithm] In some example embodiments, the image evaluation machine 310 may be configured to be a query-dependent machine. As a query-dependent machine, the image evaluation machine 310 may be configured to collect only descriptors of (e.g., data that describes) query sessions that use a specific keyword. For example, the image evaluation machine 310 may be configured to collect only descriptors of query sessions using the keyword “black dress.” In another example, the image evaluation machine 310 may be configured to collect only descriptors of query sessions using the keyword “sweaters.” By configuring the image evaluation machine 310 to be a query-dependent machine, the image evaluation machine 310 may limit the scope of user behavior data collected based on a specific query. [0066 - image evaluation machine  … model interpreted as algorithm] The image evaluation machine 310 may also use the PMF-user choice model to determine the difference between the preferences for each display style and to quantitatively compare them. In the PMF-user choice model, W.sub.i⊂f,m,p may denote the level of preference toward each type, f.sub.i⊂f,m,p may be the proportions of each type in the original set of retrieved items where F.sub.f+F.sub.m+F.sub.p=1, and P.sub.i⊂f,m,p may be the proportion of each type among the clicked items. The smaller the proportion F.sub.i is, the harder it shows up in search result and picked by user. The higher preference W.sub.i is, the more likely this given type may be be selected. Thus, P.sub.i is affected by both factors: distribution bias represented by F.sub.i and preference bias W.sub.i. [0153 - algorithms] Some portions of the subject matter discussed herein may be presented in terms of algorithms or symbolic representations of operations on data stored as bits or binary digital signals within a machine memory (e.g., a computer memory). Such algorithms or symbolic representations are examples of techniques used by those of ordinary skill in the data processing arts to convey the substance of their work to others skilled in the art. As used herein, an “algorithm” is a self-consistent sequence of operations or similar processing leading to a desired result. In this context, algorithms and operations involve physical manipulation of physical quantities. Typically, but not necessarily, such quantities may take the form of electrical, magnetic, or optical signals capable of being stored, accessed, transferred, combined, compared, or otherwise manipulated by a machine. It is convenient at times, principally for reasons of common usage, to refer to such signals using words such as “data,” “content,” “bits,” “values,” “elements,” “symbols,” “characters,” “terms,” “numbers,” “numerals,” or the like. These words, however, are merely convenient labels and are to be associated with appropriate physical quantities.), a vector comprising the one or more data features pertaining to the user behavior (Di et al. 2015/0286898 [0043 – image evaluation machine] FIG. 3 is a network diagram illustrating a network environment 300 suitable for image evaluation, according to some example embodiments. The network environment 300 includes an image evaluation machine 310 (e.g., the image evaluator 132), a database 126, and devices 330 and 350, all communicatively coupled to each other via a network 390. The image evaluation machine 310, with or without the database 126, may form all or part of a network-based system 305 (e.g., a cloud-based server system configured to provide one or more image processing services, image evaluation services, or both, to the devices 330 and 350). One or both of the devices 330 and 350 may include a camera that allows capture of an image (e.g., an image of an item for sale). One or both of the devices 330 and 350 may facilitate the communication of the image (e.g., as a submission to the database 126) to the image evaluation machine 310. The image evaluation machine 310 and the devices 330 and 350 may each be implemented in a computer system, in whole or in part, as described below with respect to FIG. 16.) and a template data feature representing one or more structural elements of an online banner image (Di et al. 2015/0286898 [0086 – color is interpreted as a structural element] As shown in FIG. 6B, the method 600 may include one or more of method operations 634, 634, 636, and 637, according to some example embodiments. Method operation 634 may be performed after method operation 632, in which the image analysis module 520 determines a likelihood of a user (e.g., a generic buyer, a specific buyer, etc.) engaging in a desired user behavior in relation to the received image. At method operation 634, the image analysis module 520 accesses value(s) of one or more image attributed of another (e.g., a second) image of another similar item. The item depicted in the image and the other similar item depicted in the other image may have similar characteristics, such as style, color, pattern, etc. For example, both the item and the other similar item may be little black dresses.), the machine learning algorithm being trained with training data comprising known data combinations of user behavior data features and corresponding structural elements of online banner images (Di et al. 2015/0286898 [0056 - image evaluation machine 310 may perform a user behavior analysis 450 based on the user behavior data 440 to learn (e.g., determine) what images are preferred by the users (e.g., buyers) -interpreted as machine learning algorithm trained with training data comprising known data combinations of user behavior] The image evaluation machine 310 may perform a user behavior analysis 450 based on the user behavior data 440 to learn (e.g., determine) what images are preferred by the users (e.g., buyers). In particular, the image evaluation machine 310 may determine what image attribute-value pairs may correlate to desirable user behavior (e.g., clicking on the image or purchasing the item depicted in the image). For example, the user behavior data 440 may be collected from an e-commerce platform (e.g., an online marketplace, an online store, or a web site). The e-commerce platform may enable users to search for items for sale using a text query entered at a web site. In each search session, a user may input a query looking for a certain item and the search engine may return multiple search results that reference the items (e.g., images that depict the items). Searches may be very personalized tasks with huge variations in terms of search intention and product attributes. In order to focus only on apparel items and limit the images to similar content (e.g., the same category of product), the image evaluation machine 310 may limit the scope of user behavior data collected. [0019 – behavior indicators interpreted as machine learning algorithm trained with training data comprising known data combinations of user behavior data features] According to various example embodiments, a recommendation may address improving the image in order to obtain a desired response from users (e.g., increase the click-through rate for the image or increase sales of the item). In some example embodiments, the image evaluation of an image submitted by (e.g., received from) a seller of an item depicted in the image is based on the results of an analysis of the image submitted by the seller and on the results of an analysis of data that describes user behavior in relation to images that depict items similar to the item (e.g., belonging to the same category of clothing) depicted in the image received from the seller. The data that describes user behavior in relation to images may include indicators of actions taken by users (e.g., buyers) in response to seeing a plurality of images displayed to the users. The data that describes user behavior in relation to images (also called “user behavior data” or “user behavior indicators”) may be captured (e.g., collected) based on the interaction of one or more users with numerous images that include a variety of display types and are of varied image quality (e.g., lighting, professional photographs, or a suitable combination thereof). [0051 – combination of attributes interpreted as combinations of user behavior data features and corresponding structural elements] According to certain example embodiments, one or more image attributes and their values (e.g., one or more attribute-value pairs) serve as basis for computing an image score value for an image. For example, for a particular image of a black dress the value of the attribute “display type” is identified to be “person”, the value of the attribute “lighting” is determined to be “good”, and the value of the attribute “background” is determined to be “white.” Based on these attribute-value pairs, an image score value may be determined for the particular image of the black dress. Other attributes, such as contrast, clarity, arrangement, composition, or balance, or a suitable combination of attributes, may also serve as basis for computing the image score value of an image that depicts an item.); and generating, by the one or more data processors for display at a client device in communication with the one or more data processors (Di et al. 2015/0286898 [0073 - image evaluation machine 310 may generate an output 470 that may be communicated to the user 132 via the device] According to some example embodiments, upon performing the image evaluation 460, the image evaluation machine 310 may generate an output 470 that may be communicated to the user 132 via the device 130. Examples of the output 470 include a report of the results of the image evaluation 460, feedback based on the results of the image evaluation 460, or a recommendation how to improve the presentation (e.g., the display) of the item included in the received image 410. The output 470 may, in some instances, include the image score value for the received image 410, a ranking of the received image 410 as compared to other images (e.g., within a category of images or regardless of the category of images) provided by other sellers, or an indication of the likelihood of selling the item depicted in the received image 410 if using the received image 410 as a representation of the item on an e-commerce site. [0081] At method operation 640, the output module 540 generates an output that references (e.g., includes a reference to, identifies using an identifier (ID), etc.) the image. The output may be generated based on the image evaluation of the image. The output may be generated for the user device in response to receiving the image of the item from the user device.), the online banner image for the user based on the one or more data features and the template data feature associated with the vector, wherein the online banner image is generated using the one or more structural elements of the template data feature (Di et al. 2015/0286898 [Fig. 6][0123 - based on the image score value of the image received from the seller, what type of output to generate] In certain example embodiments, the output module 540 may determine, based on the image score value of the image received from the seller, what type of output to generate. For example, the image analysis module 520 may determine, based on the extracted visual features of the image that the image utilizes the P-type display to depict the item of clothing. Based on the image utilizing the P-type display, the image analysis module 520 may assign a high image score value to the image (as compared to other images that utilize the M-type or F-type). The output module 540 may determine, based on the image score value of the image, that the output that references the image may include feedback that references the image (for instance, feedback with respect to how the image compares (e.g., positively) to other images submitted by other sellers) but may not include a recommendation how to improve the image based on the image already having a high image score value.).
Di et al. 2015/0286898 may not expressly disclose the “generating… using machine learning algorithm, a vector comprising… a template data feature representing one or more structural elements of an online banner image” features, however, Chakraborty 2019/0259058 teaches these features as follows generating… using machine learning algorithm (Chakraborty 2019/0259058 [0059 - configure the vector, which is provided to a classifier, i.e. a machine learning algorithm trained to predict the probability of the visitor performing a desired action] FIG. 3B shows a simplified representation of a table 350 for illustrating computation of the first probability score indicative of a probability of the visitor performing the desired action on the online enterprise channel when rendered treatment, in accordance with an embodiment of the invention. The table 350 is substantially similar to the table 300 shown in FIG. 3A, with only difference being the entry in the column 310 for the visitor 1, which is shown as ‘1’ implying that the treatment 1 is rendered to the visitor. As explained with reference to FIG. 3A, the entries in each column from 304 to 310 for each visitor configure the vector, which is provided to a classifier, i.e. a machine learning algorithm trained to predict the probability of the visitor performing a desired action, for example clicking on a banner ad or making a purchase transaction. For example, a vector 360 is provided to the classifier 330 to predict the probability of visitor 1 performing the desired action with the treatment 1 rendered to the visitor 1. As shown, the classifier 330 is depicted to predict a value 370 (shown as 0.75) in the column 342, indicating that there is a very high probability, i.e. 75%, of the visitor performing the desired action with the ‘treatment 1’ being offered to the visitor 1 during the current visit to the online enterprise channel. More specifically, the second probability score is predicted to be 0.75, i.e. 75%. It is noted that the values for probability for the visitor performing the desired action when offered treatment is similarly computed for treatments 2, 3 to N. The prediction module 270 (shown in FIG. 2B) is configured to provision the first probability score and the second probability score to the treatment selection module 280. [0051 – algorithms] In an embodiment, the transformation of the information may also involve clustering of content included therein. At least one clustering algorithm from among K-means algorithm, a Self-Organizing Map (SOM) based algorithm, a Self-Organizing Feature Map (SOFM) based algorithm, a density-based spatial clustering algorithm, an optics clustering based algorithm and the like, may be used for clustering of information related to the visitor and the visitor's activity on the online enterprise channel.), a vector (Chakraborty 2019/0259058 [0058 - feature vectors, which serve as parameters for use in prediction of visitor actions] FIG. 3A shows a simplified representation of a table 300 for illustrating computation of the second probability score indicative of a probability of the visitor performing the desired action on the online enterprise channel when the visitor is not rendered the treatment, in accordance with an embodiment of the invention. The table 300 includes a plurality of columns, such as column 302, 304, 306, 308 and 310. The column 302 includes a list of all visitors, such as visitor 1, visitor 2 and so on and so forth till visitor N, who are currently present on the online enterprise channel. The columns 304, 306 to 308 represent parameters (shown as parameter 1, parameter 2 to parameter N, respectively) configured by features extracted from the information related to the visitors and their respective activities on the online enterprise channels. As explained with reference to FIG. 2A, information such as the visitor device, Operating System, Browser, Location, type of Internet connection, etc., along with information related to the visitor's activity on the online enterprise channel, such as Web pages visited, for example landing page, payment page, etc., time spent on the Web pages, content accessed on the Web pages may be recorded as features and thereafter used to configure feature vectors, which serve as parameters for use in prediction of visitor actions. The entries in the columns record the parameter values for the corresponding parameter for each visitor. Although binary values are shown as entries in the columns 304, 306 to 308, in at least some embodiments, each entry may correspond to a vector (or a numerical value) of fixed length. The column 310 represents a variable ‘treatment 1’, chosen from one among providing the visitors with an automated voice assistance, a text chat related assistance or a voice call interaction with a human agent. Initially, the entry in the column 310 for the visitor 1 is shown as ‘0’ implying that no treatment is provided to the visitor. The entries in each column from 304 to 310 for each visitor configure a vector 320, i.e. a combination of a plurality of feature vectors, which is provided to a classifier 330, i.e. a machine learning algorithm trained to predict the probability of the visitor performing a desired action, for example clicking on a banner Ad or making a purchase transaction. For example, the vector 320 is provided to the classifier 330 to predict the probability of the visitor 1 performing the desired action without the treatment 1 offered to the visitor 1. As shown, the classifier 330 is depicted to predict a value 340 (shown as 0.70) in a column 342 labeled ‘Response Variable, i.e. the variable to be predicted, indicating that there is a very high probability, i.e. 70%, of the visitor performing the desired action without the ‘treatment 1’ being offered to the visitor 1 during the current journey on the Website. More specifically, the second probability score is predicted to be 0.70, i.e. 70%. The prediction module 270 is similarly configured to predict a probability of the visitor performing the desired action with the ‘treatment 1’ being offered to the visitor 1 during the current visit to the online enterprise channel. Such a scenario is explained with reference to another table in FIG. 3B.) comprising… a template data feature (Chakraborty 2019/0259058 [0052 – data features] In an embodiment, the feature generation module 260 is further configured to extract a plurality of features from the transformed data. For example, the visitor device type may be extracted from the transformed data as a feature, the visitor's location may be extracted as a feature, the sequence of Web pages visited during the visitor's current visit to the online enterprise channel may be extracted as another feature, and so on and so forth. Further, a feature vector, i.e. a numerical vector comprising a string of binary digits, representative of the feature may be generated for each feature extracted from the transformed data. Accordingly, a plurality of feature vectors may be generated corresponding to a plurality of features.) representing one or more structural elements of an online banner image (Chakraborty 2019/0259058 [0058] FIG. 3A shows a simplified representation of a table 300 for illustrating computation of the second probability score indicative of a probability of the visitor performing the desired action on the online enterprise channel when the visitor is not rendered the treatment, in accordance with an embodiment of the invention. The table 300 includes a plurality of columns, such as column 302, 304, 306, 308 and 310. The column 302 includes a list of all visitors, such as visitor 1, visitor 2 and so on and so forth till visitor N, who are currently present on the online enterprise channel. The columns 304, 306 to 308 represent parameters (shown as parameter 1, parameter 2 to parameter N, respectively) configured by features extracted from the information related to the visitors and their respective activities on the online enterprise channels. As explained with reference to FIG. 2A, information such as the visitor device, Operating System, Browser, Location, type of Internet connection, etc., along with information related to the visitor's activity on the online enterprise channel, such as Web pages visited, for example landing page, payment page, etc., time spent on the Web pages, content accessed on the Web pages may be recorded as features and thereafter used to configure feature vectors, which serve as parameters for use in prediction of visitor actions. The entries in the columns record the parameter values for the corresponding parameter for each visitor. Although binary values are shown as entries in the columns 304, 306 to 308, in at least some embodiments, each entry may correspond to a vector (or a numerical value) of fixed length. The column 310 represents a variable ‘treatment 1’, chosen from one among providing the visitors with an automated voice assistance, a text chat related assistance or a voice call interaction with a human agent. Initially, the entry in the column 310 for the visitor 1 is shown as ‘0’ implying that no treatment is provided to the visitor. The entries in each column from 304 to 310 for each visitor configure a vector 320, i.e. a combination of a plurality of feature vectors, which is provided to a classifier 330, i.e. a machine learning algorithm trained to predict the probability of the visitor performing a desired action, for example clicking on a banner Ad or making a purchase transaction. For example, the vector 320 is provided to the classifier 330 to predict the probability of the visitor 1 performing the desired action without the treatment 1 offered to the visitor 1. As shown, the classifier 330 is depicted to predict a value 340 (shown as 0.70) in a column 342 labeled ‘Response Variable, i.e. the variable to be predicted, indicating that there is a very high probability, i.e. 70%, of the visitor performing the desired action without the ‘treatment 1’ being offered to the visitor 1 during the current journey on the Website. More specifically, the second probability score is predicted to be 0.70, i.e. 70%. The prediction module 270 is similarly configured to predict a probability of the visitor performing the desired action with the ‘treatment 1’ being offered to the visitor 1 during the current visit to the online enterprise channel. Such a scenario is explained with reference to another table in FIG. 3B. [0017 - parameters related to the banner advertisement] FIG. 4B shows a simplified representation of a table for illustrating addition of parameters related to the banner advertisement of FIG. 4A for computing a probability of a visitor performing a desired action subsequent to display of the banner advertisement in accordance with an embodiment of the invention; [0066 – banner ads] In at least some example embodiments, a treatment offered to the visitor may include display of banner advertisements (also referred to herein as banner ads) during the current visit of the visitor on the online enterprise channel. The determination of whether a particular banner ad is to be displayed or not may be performed as explained above. More specifically, the feature generation module 260 is configured to extract features from the content associated with the banner ad and provide the cumulative set of features, i.e. visitor related features and banner related features, to the prediction module 270. The prediction module 270 is configured to predict the probability scores of the visitor performing the desired action, i.e. making a purchase transaction, without the display of the banner ad and with display of the banner ad. The probability scores may be provided to the treatment selection module 280, which may be configured to compute a difference in the probability scores and compare the difference score with a predefined threshold value and determine if the banner ad is to be displayed to the visitor during the current journey or not.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Di et al. 2015/0286898 to include the generating… using machine learning algorithm, a vector comprising… a template data feature representing one or more structural elements of an online banner image features as taught by Chakraborty 2019/0259058. One of ordinary skill in the art would have been motivated to do so in order to utilize common and well known machine learning techniques to train a model/algorithm which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).
Claim 28, has similar limitations as of Claim(s) 21, therefore it is REJECTED under the same rationale as Claim(s) 21. 
Claim 35, has similar limitations as of Claim(s) 21, therefore it is REJECTED under the same rationale as Claim(s) 21. 

Claims 22, 29, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over: Di et al. 2015/0286898; in view of Chakraborty 2019/0259058.
Regarding Claim 22. (Previously Presented) Di et al. 2015/0286898 further teaches The method of claim 21, wherein the one or more structural elements comprise at least one background color associated with the online banner image (Di et al. 2015/0286898 [0049 - background] For example, the one or more visual features extracted from the received image 410 may include data that indicates a display type (e.g., a human person, a mannequin, or a flat display) used to display the clothing item depicted in the received image 410. The image attribute data 430 may include a number of image attributes, such as a display type, background, contrast, or lighting. Each image attribute 430 may be associated with (e.g., take, or have a corresponding) one or more values. For instance, the display type attribute may take one of three values: (1) person, (2) mannequin, or (3) flat. Based on the one or more visual features extracted from the received image 410 and the display type attribute, the image evaluation machine 310 may identify the value of the display attribute of the received image 410 (e.g., person). The image evaluation machine 310 may classify the received image 410 into a specific display type category (e.g., the person category, the mannequin category, or the flat category) based on the identified value of the display type attribute of the received image 410. [0086 – color is interpreted as a structural element] As shown in FIG. 6B, the method 600 may include one or more of method operations 634, 634, 636, and 637, according to some example embodiments. Method operation 634 may be performed after method operation 632, in which the image analysis module 520 determines a likelihood of a user (e.g., a generic buyer, a specific buyer, etc.) engaging in a desired user behavior in relation to the received image. At method operation 634, the image analysis module 520 accesses value(s) of one or more image attributed of another (e.g., a second) image of another similar item. The item depicted in the image and the other similar item depicted in the other image may have similar characteristics, such as style, color, pattern, etc. For example, both the item and the other similar item may be little black dresses.) or at least one alphanumeric string included in the online banner image. 
Claim 29, has similar limitations as of Claim(s) 22, therefore it is REJECTED under the same rationale as Claim(s) 22. 
Claim 36, has similar limitations as of Claim(s) 22, therefore it is REJECTED under the same rationale as Claim(s) 22. 

Claims 23, 30, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over: Di et al. 2015/0286898; in view of Chakraborty 2019/0259058.
Regarding Claim 23. (Previously Presented) Di et al. 2015/0286898 further teaches The method of claim 21, further comprising: causing display of the online banner image in a user interface of the client device (Di et al. 2015/0286898 [0122] Method operation 1403 may be performed as part (e.g., a precursor task, a subroutine, or a portion) of method operation 640, in which the output module 540 generates an output that references the image. At method operation 1403, the output module 540 generates a set of guidelines that assist sellers in selecting images that are likely to result in desired responses from buyers. In some example embodiments, the set of guidelines may describe suggestions how to generate or select quality images that may facilitate the increase in sales of the items depicted in the images. The guidelines may be provided (e.g., displayed) to the sellers of the items, for example, at an e-commerce site where the sellers may market or sell their items. In some example embodiments, the guidelines are provided to the sellers before the sellers transmit (e.g., upload) images to the e-commerce site. In certain example embodiments, the guidelines are provided to the sellers after the sellers transmit (e.g., upload) images to the e-commerce site. The set of guidelines may be customized for particular sellers based on the results of the evaluation of the images received from the particular sellers. For example, upon the image analysis module 520 completing the image evaluation of an image received from a seller and determining that the image may require improvement, the output module 540 generates a customized set of guidelines that may assist the seller in selecting an image that is likely to result in desired responses from buyers. The communication module 550 may display the set of guidelines to the seller via a device of the seller. [0126] FIG. 15 is a block diagram illustrating a mobile device 1500, according to an example embodiment. The mobile device 1500 may include a processor 1502. The processor 1502 may be any of a variety of different types of commercially available processors 1502 suitable for mobile devices 1500 (for example, an XScale architecture microprocessor, a microprocessor without interlocked pipeline stages (MIPS) architecture processor, or another type of processor 1502). A memory 1504, such as a random access memory (RAM), a flash memory, or other type of memory, is typically accessible to the processor 1502. The memory 1504 may be adapted to store an operating system (OS) 1506, as well as application programs 1508, such as a mobile location enabled application that may provide LBSs to a user. The processor 1502 may be coupled, either directly or via appropriate intermediary hardware, to a display 1510 and to one or more input/output (I/O) devices 1512, such as a keypad, a touch panel sensor, a microphone, and the like. Similarly, in some embodiments, the processor 1502 may be coupled to a transceiver 1514 that interfaces with an antenna 1516. The transceiver 1514 may be configured to both transmit and receive cellular network signals, wireless data signals, or other types of signals via the antenna 1516, depending on the nature of the mobile device 1500. Further, in some configurations, a GPS receiver 1518 may also make use of the antenna 1516 to receive GPS signals.).
Regarding Claim 30. The system of claim 28, wherein the operations further comprise: causing display of the online banner image in a user interface of the client device associated with the user.
Claim 30, has similar limitations as of Claim(s) 23, therefore it is REJECTED under the same rationale as Claim(s) 23. 

Regarding Claim 37. The non-transitory machine-readable storage medium of claim 35, wherein the operations further comprise: causing display of the online banner image in a user interface of the client device associated with the user.
Claim 37, has similar limitations as of Claim(s) 23, therefore it is REJECTED under the same rationale as Claim(s) 23. 

Claims 24, 25, 26, 27, 31, 32, 33, 34, 38, 39, 40 cannot be rejected with prior-art. Individual claimed features are taught in the prior-art, however, the unique combination of features and elements are not taught by the prior-art without hindsight reasoning. The claim is further rejected as being dependent upon a rejected base claim, but would be allowable over the prior-art if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner’s Response to Arguments
Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.


Examiner’s Response: Claim Rejections – 35 USC § 103
Applicant's arguments with respect to the claims have been considered but are moot in view of the new ground(s) of rejection.  



Claims 24, 31, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over: Di et al. 2015/0286898; in view of Koch et al. 2017/0287023; in further view of Balestrieri et al. 2011/0307319; in even further view of Pande et al. 2019/0364027.
Regarding Claim 24. (Currently Amended) Di et al. 2015/0286898 further teaches The method of claim 21, further comprising: receiving, from the client device, a selection of the online banner image (Di et al. 2015/0286898 [0143 – input components] In some example embodiments, the machine 1600 may be a portable computing device, such as a smart phone or tablet computer, and have one or more additional input components 1630 (e.g., sensors or gauges). Examples of such input components 1630 include an image input component (e.g., one or more cameras), an audio input component (e.g., a microphone), a direction input component (e.g., a compass), a location input component (e.g., a global positioning system (GPS) receiver), an orientation component (e.g., a gyroscope), a motion detection component (e.g., one or more accelerometers), an altitude detection component (e.g., an altimeter), and a gas detection component (e.g., a gas sensor). Inputs harvested by any one or more of these input components may be accessible and available for use by any of the modules described herein.); updating the vector based on adding an additional feature associated with the selection of the online banner image (Di et al. 2015/0286898 [0080] At method operation 630, the image analysis module 520 performs, using one or more processors, an image evaluation of the image. The performing of the image evaluation of the image may include performing an image analysis of the image and evaluating the image based on the image analysis of the image. The evaluating of the image may be based on a result of the image analysis and a result of the user behavior analysis accessed by the receiver module 510. In some example embodiments, the evaluating of the image includes determining a likelihood of obtaining a desired response from one or more buyers to whom the image may be displayed. [0121 – modifying and improving an image based upon user input or interaction/engagement interpreted as updating] The recommendation may include a result of the image evaluation of the image (e.g., an evaluation of the image to determine the likelihood of a user, who sees the image, engaging in an interest-manifesting action in relation to the image or the item), an explanation of the image evaluation results, a comparison of a plurality of images received from the seller, a report of the evaluation of the image, a comparison of the image submitted by the seller and the images submitted by other sellers (e.g., based on the image score values or the image ranking value of the respective images), a suggestion to select a more effective display type to display the item in the image, a suggestion to modify the values of one or more other image attributes (e.g., better lighting, a white background, professional photography, fewer items shown in the image, or a better image composition), a set of guidelines to assist the seller in making a decision on how to improve the image depicting the item (e.g., a cost-benefit analysis of different image improving options), examples of good or bad images, or a suitable combination thereof.); and updating the online banner image based on the updated vector (Di et al. 2015/0286898 [0121] The recommendation may include a result of the image evaluation of the image (e.g., an evaluation of the image to determine the likelihood of a user, who sees the image, engaging in an interest-manifesting action in relation to the image or the item), an explanation of the image evaluation results, a comparison of a plurality of images received from the seller, a report of the evaluation of the image, a comparison of the image submitted by the seller and the images submitted by other sellers (e.g., based on the image score values or the image ranking value of the respective images), a suggestion to select a more effective display type to display the item in the image, a suggestion to modify the values of one or more other image attributes (e.g., better lighting, a white background, professional photography, fewer items shown in the image, or a better image composition), a set of guidelines to assist the seller in making a decision on how to improve the image depicting the item (e.g., a cost-benefit analysis of different image improving options), examples of good or bad images, or a suitable combination thereof.).
Regarding Claim 31. The system of claim 28, wherein the operations further comprise: receiving, from the client device, an indication of an input; updating the data representation based on adding an additional feature that indicates the input; and updating the online banner image based on the updated data representation.
Claim 31, has similar limitations as of Claim(s) 24, therefore it is REJECTED under the same rationale as Claim(s) 24. 

Regarding Claim 38. The non-transitory machine-readable storage medium of claim 35, wherein the operations further comprise: receiving, from the client device, an indication of an input; updating the data representation based on adding an additional feature that indicates the input; and updating the online banner image based on the updated data representation.
Claim 38, has similar limitations as of Claim(s) 24, therefore it is REJECTED under the same rationale as Claim(s) 24. 
Claims 25, 32, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over: Di et al. 2015/0286898; in view of Koch et al. 2017/0287023; in further view of Balestrieri et al. 2011/0307319; in even further view of Pande et al. 2019/0364027; in even further view of Hotta 2014/0200996.
Regarding Claim 25. (Currently Amended) Di et al. 2015/0286898 may not expressly disclose the banner selection features, however, Hotta 2014/0200996 teaches these features as follows The method of claim 21, wherein the input comprises a selection of the online banner image (Hotta 2014/0200996 [0037 – select the banner image with input means such as a mouse] The banner image B displays merely an outline of the advertising information, and displays, for example, "Click here!" etc., and is adapted to urge a user who wants to know more detailed information about the product etc. of the advertiser to click ( select) the banner image B with input means, such as a mouse.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Di et al. 2015/0286898 to include the banner selection features as taught by Hotta 2014/0200996. One of ordinary skill in the art would have been motivated to do so in order to utilize common and well known GUI features which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).


.
Regarding Claim 32. The system of claim 31, wherein the input comprises a selection of the online banner image.
Claim 32, has similar limitations as of Claim(s) 25, therefore it is REJECTED under the same rationale as Claim(s) 25. 

Regarding Claim 39. The non-transitory machine-readable storage medium of claim 38, wherein the input comprises a selection of the online banner image.
Claim 39, has similar limitations as of Claim(s) 25, therefore it is REJECTED under the same rationale as Claim(s) 25. 

Claims 26 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over: Di et al. 2015/0286898; in view of Koch et al. 2017/0287023; in further view of Balestrieri et al. 2011/0307319; in even further view of Pande et al. 2019/0364027.
Regarding Claim 26. (Currently Amended) Di et al. 2015/0286898 further teaches The method of claim 24, further comprising: identifying a number of user selections of the online banner image and a number of user selections of the updated online banner image (Di et al. 2015/0286898 [0015 – user select / user clicks] Fashion (e.g., apparel) is a fast-growing category in online shopping. Because a user shopping in an online store may not have the same sensory experience as when shopping in a brick-and-mortar store, the use of images depicting the items (e.g., goods or services) for sale is very important. Images of items, especially of apparel goods for which their appearance matters to the buyers, play a key role in conveying crucial information about the goods that can be hard to express in text. Whether a user selects (e.g., clicks on) an image to visually examine the item illustrated in the image may influence whether the user purchases the item. [0063 – user click response] Given multiple relevant items displayed on the search result page, a user click response at the search result page may be identified (e.g., by the image evaluation machine 310). By categorizing image content into PMF types, Table 1 above shows a significant distribution shift from the original displayed search result to what were clicked by the users. The ratio of Person-type (also “P-type”) is only 24.65% for displayed items, but increases to 27.53% for clicked items. Proportions decrease for both Mannequin-type (also “M-type”) and Flat-type (also “F-type”) for the clicked items. This distribution indicates that users favor P-type displays over M-type or F-type. Buyers show a strong inclination toward items presented in P-type even for different price segments or seller type.); and assigning a respective weighted value to the online banner image and the updated online banner image (Di et al. 2015/0286898 [0115 - assigning particular weights to the image appeal score value of the image] The combining of the image appeal score value and of the low-level-quality-score value may include, in some instances, multiplying the image appeal score value of the image A and the low-level-quality-score value of the image A to compute the final score value of the image A. The combining of the image appeal score value of the image A and of the low-level-quality-score value of the image A may include, in some instances, assigning particular weights to the image appeal score value of the image A and to the low-level-quality-score value of the image A, according to a weight assigning rule, to generate a weighted image appeal score value of the image A and a weighted low-level-quality-score value of the image A. The combining may further include adding the weighted image appeal score value of the image A and the weighted low-level-quality-score value of the image A to compute the final score value of the image A. In some example embodiments, the particular weights may be selected during the analysis of the user behavior data. Some or all of the scores' values (e.g., the confidence score value, the image score value, or the final score value) attributed to an image may be stored in one or more records of a database (e.g., the database 126).) , the respective weighted value based on a corresponding one of the number of user selections (Di et al. 2015/0286898 [0053 – user behavior analysis] The confidence score value of the received image 410 and the low-level-quality score value of the received image 410 may be combined, in some instances, based on multiplying the confidence score value of the received image 410 and the low-level-quality score value of the received image 410 to compute the image score value of the received image 410. In other instances, the confidence score value of the received image 410 and the low-level-quality score value of the received image 410 may be assigned particular weights, according to a weight assigning rule, to generate a weighted confidence score value of the received image 410 and a weighted low-level-quality score value of the received image 410. The weighted confidence score value of the received image 410 and the weighted low-level-quality score value of the received image 410 may be added together to compute the image score value of the received image 410. In some example embodiments, the particular weights may be selected during the user behavior analysis 450 of user behavior data 440 that indicates how users, who see a plurality of images that depict similar items and have different image attribute values, act in relation to particular images. [0055 – user behavior data] According to various example embodiments, the image evaluation machine 310 collects (e.g., captures, accesses, or receives) user behavior data 440 (e.g., indicators of actions taken by potential buyers, actual buyers, or a combination thereof, in relation to a plurality of images that depict clothing items of a particular type). In some example embodiments, the user behavior data 440 represents the behavior of one or more users searching for an item and responding to (e.g., selecting or not selecting, or viewing or not viewing) one or more images that depict the searched item and that are displayed to the one or more users. The user behavior data 440, in some example embodiments, is collected over a period of time. In other example embodiments, the user behavior data 440 is collected at one instance in time. [0019 – improving image in order to obtain a desired response from user…ctr for image] According to various example embodiments, a recommendation may address improving the image in order to obtain a desired response from users (e.g., increase the click-through rate for the image or increase sales of the item). In some example embodiments, the image evaluation of an image submitted by (e.g., received from) a seller of an item depicted in the image is based on the results of an analysis of the image submitted by the seller and on the results of an analysis of data that describes user behavior in relation to images that depict items similar to the item (e.g., belonging to the same category of clothing) depicted in the image received from the seller. The data that describes user behavior in relation to images may include indicators of actions taken by users (e.g., buyers) in response to seeing a plurality of images displayed to the users. The data that describes user behavior in relation to images (also called "user behavior data" or "user behavior indicators") may be captured (e.g., collected) based on the interaction of one or more users with numerous images that include a variety of display types and are of varied image quality (e.g., lighting, professional photographs, or a suitable combination thereof). [0048] In response to receiving the image 410, the image evaluation machine 310 analyses (e.g., performs an image analysis 420 of) the image using at least one computer processor. In some example embodiments, to perform the image analysis 420, the image evaluation machine 310 extracts one or more visual features from the received image 410. The image evaluation machine 310 may also identify the value(s) of one or more image attributes of the received image 410 based on the extracted one or more visual features of the received image 410 and the image attribute data 430 (e.g., data that identifies or describes image attributes and the values the image attributes may take). The image evaluation machine 310 may also classify the received image 410 into one or more categories based on the value(s) of the one or more image attributes 430. [0049] For example, the one or more visual features extracted from the received image 410 may include data that indicates a display type (e.g., a human person, a mannequin, or a flat display) used to display the clothing item depicted in the received image 410. The image attribute data 430 may include a number of image attributes, such as a display type, background, contrast, or lighting. Each image attribute 430 may be associated with (e.g., take, or have a corresponding) one or more values. For instance, the display type attribute may take one of three values: (1) person, (2) mannequin, or (3) flat. Based on the one or more visual features extracted from the received image 410 and the display type attribute, the image evaluation machine 310 may identify the value of the display attribute of the received image 410 (e.g., person). The image evaluation machine 310 may classify the received image 410 into a specific display type category (e.g., the person category, the mannequin category, or the flat category) based on the identified value of the display type attribute of the received image 410. [0058] The image evaluation machine 310 may rank the search results referencing the items (e.g., the images depicting a black dress) based on their relevance to a particular keyword. In some example embodiments, when collecting the user behavior data 440, the image evaluation machine 310 may collect only data that describes user behavior in relation to images of highly relevant items. The highly relevant items may be the items depicted in images displayed on the first search results page in response to a query entered by a user. [0071] The results of the user behavior analysis 450 described above may show that, in some example embodiments, the P-type display of clothing in images may be the most effective product presentation among the three display types, and may help the most to attract users' attention and raise the sell-through rate. The results of the user behavior analysis 450 may be useful to numerous recipients, for example, to apparel e-retailers in choosing a better presentation strategy or to e-commerce operators in designing a better search or feed recommendation system to improve click-through rates. Furthermore, in some example embodiments, the user behavior analysis 450 may be used to evaluate an image that depicts an item to determine the likelihood of the image to elicit a desired response from a potential buyer of the item.).
Regarding Claim 33. The system of claim 31, wherein the operations further comprise: identifying a number of user selections of the online banner image and a number of user selection of the updated online banner image; and assigning a respective weighted value to the online banner image and the updated online banner image, the respective weighted value based on a corresponding one of the number of user selections.
Claim 33, has similar limitations as of Claim(s) 26, therefore it is REJECTED under the same rationale as Claim(s) 26. 

Claims 27 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over: Di et al. 2015/0286898; in view of Koch et al. 2017/0287023; in further view of Balestrieri et al. 2011/0307319; in even further view of Pande et al. 2019/0364027. 
Regarding Claim 27. (Previously Presented) Di et al. 2015/0286898 further teaches The method of claim 26, wherein the respective weighted value of the online banner image (Di et al. 2015/0286898 [0053 – weighted score] The confidence score value of the received image 410 and the low-level-quality score value of the received image 410 may be combined, in some instances, based on multiplying the confidence score value of the received image 410 and the low-level-quality score value of the received image 410 to compute the image score value of the received image 410. In other instances, the confidence score value of the received image 410 and the low-level-quality score value of the received image 410 may be assigned particular weights, according to a weight assigning rule, to generate a weighted confidence score value of the received image 410 and a weighted low-level-quality score value of the received image 410. The weighted confidence score value of the received image 410 and the weighted low-level-quality score value of the received image 410 may be added together to compute the image score value of the received image 410. In some example embodiments, the particular weights may be selected during the user behavior analysis 450 of user behavior data 440 that indicates how users, who see a plurality of images that depict similar items and have different image attribute values, act in relation to particular images. [0115 – weighted score] The combining of the image appeal score value and of the low-level-quality-score value may include, in some instances, multiplying the image appeal score value of the image A and the low-level-quality-score value of the image A to compute the final score value of the image A. The combining of the image appeal score value of the image A and of the low-level-quality-score value of the image A may include, in some instances, assigning particular weights to the image appeal score value of the image A and to the low-level-quality-score value of the image A, according to a weight assigning rule, to generate a weighted image appeal score value of the image A and a weighted low-level-quality-score value of the image A. The combining may further include adding the weighted image appeal score value of the image A and the weighted low-level-quality-score value of the image A to compute the final score value of the image A. In some example embodiments, the particular weights may be selected during the analysis of the user behavior data. Some or all of the scores' values (e.g., the confidence score value, the image score value, or the final score value) attributed to an image may be stored in one or more records of a database (e.g., the database 126).) and 

Di et al. 2015/0286898 may not expressly disclose the machine learning features, however, Koch et al. 2017/0287023 teaches these features as follows the updated online banner image comprise at least a portion of the training data used by the machine learning algorithm (Koch et al. 2017/0287023 [0024 – machine learning model] At step 225, recommendation system 100 generates aggregated matched data based on catalog data 205, ad display data 210, user behavior data 215, and image feature data 220. For example, recommendation system 100 can join the data sources catalog data 205, ad display data 210, user behavior data 215, and image feature data 220 to associate the data across the data sources. Beneficially, this permits matching data across the data sources with click and purchase events. Recommendation system 100 can then separate the aggregated matched data into training data set 230 and testing data set 235. Recommendation system 100 can then apply regression techniques using methods such as the Broyden-Fletcher-Goldfarb-Shanno algorithm to training data set 230 to generate machine learning model 115. Machine learning model 115 can be trained to predict the similarity between catalog items. For example, machine learning model 115 can be trained to predict a likelihood that a non-blacklisted item should be blacklisted based on one or more identified blacklisted catalog items. Beneficially, by training machine learning model 115 on catalog data 205, ad display data 210, user behavior data 215, and image feature data 220, the model can utilize any of those kinds of data predictively. Further, by training machine learning model 115 on data relating to multiple merchant catalogs, a more robust and accurate model can be generated. As will be appreciated by those of skill in the art, recommendation system 100 can then test and verify machine learning model 115 using testing dataset 235.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Di et al. 2015/0286898 to include the machine learning features as taught by Koch et al. 2017/0287023. One of ordinary skill in the art would have been motivated to do so in order to utilize common and well known machine learning techniques to train a model/algorithm which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).
Regarding Claim 34. The system of claim 33, wherein the respective weighted value of the online banner image and the updated online banner image comprise at least a portion of the training data used by the machine learning algorithm.
Claim 34, has similar limitations as of Claim(s) 27, therefore it is REJECTED under the same rationale as Claim(s) 27. 
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over: Di et al. 2015/0286898; in view of Koch et al. 2017/0287023; in further view of Balestrieri et al. 2011/0307319; in even further view of Pande et al. 2019/0364027.
Regarding Claim 40. (Currently Amended) Di et al. 2015/0286898 further teaches The non-transitory machine-readable storage medium of claim 38, wherein the operations further comprise: identifying a number of user selections of the online banner image and a number of user selections of the updated online banner image (Di et al. 2015/0286898 [0015 – user select / user clicks] Fashion (e.g., apparel) is a fast-growing category in online shopping. Because a user shopping in an online store may not have the same sensory experience as when shopping in a brick-and-mortar store, the use of images depicting the items (e.g., goods or services) for sale is very important. Images of items, especially of apparel goods for which their appearance matters to the buyers, play a key role in conveying crucial information about the goods that can be hard to express in text. Whether a user selects (e.g., clicks on) an image to visually examine the item illustrated in the image may influence whether the user purchases the item. [0063 – user click response] Given multiple relevant items displayed on the search result page, a user click response at the search result page may be identified (e.g., by the image evaluation machine 310). By categorizing image content into PMF types, Table 1 above shows a significant distribution shift from the original displayed search result to what were clicked by the users. The ratio of Person-type (also “P-type”) is only 24.65% for displayed items, but increases to 27.53% for clicked items. Proportions decrease for both Mannequin-type (also “M-type”) and Flat-type (also “F-type”) for the clicked items. This distribution indicates that users favor P-type displays over M-type or F-type. Buyers show a strong inclination toward items presented in P-type even for different price segments or seller type.); and assigning a respective weighted value to the online banner image and the updated online banner image (Di et al. 2015/0286898 [0115 - assigning particular weights to the image appeal score value of the image] The combining of the image appeal score value and of the low-level-quality-score value may include, in some instances, multiplying the image appeal score value of the image A and the low-level-quality-score value of the image A to compute the final score value of the image A. The combining of the image appeal score value of the image A and of the low-level-quality-score value of the image A may include, in some instances, assigning particular weights to the image appeal score value of the image A and to the low-level-quality-score value of the image A, according to a weight assigning rule, to generate a weighted image appeal score value of the image A and a weighted low-level-quality-score value of the image A. The combining may further include adding the weighted image appeal score value of the image A and the weighted low-level-quality-score value of the image A to compute the final score value of the image A. In some example embodiments, the particular weights may be selected during the analysis of the user behavior data. Some or all of the scores' values (e.g., the confidence score value, the image score value, or the final score value) attributed to an image may be stored in one or more records of a database (e.g., the database 126).), the respective weighted value based on a corresponding one of the number of user selections (Di et al. 2015/0286898 [0053 – user behavior analysis] The confidence score value of the received image 410 and the low-level-quality score value of the received image 410 may be combined, in some instances, based on multiplying the confidence score value of the received image 410 and the low-level-quality score value of the received image 410 to compute the image score value of the received image 410. In other instances, the confidence score value of the received image 410 and the low-level-quality score value of the received image 410 may be assigned particular weights, according to a weight assigning rule, to generate a weighted confidence score value of the received image 410 and a weighted low-level-quality score value of the received image 410. The weighted confidence score value of the received image 410 and the weighted low-level-quality score value of the received image 410 may be added together to compute the image score value of the received image 410. In some example embodiments, the particular weights may be selected during the user behavior analysis 450 of user behavior data 440 that indicates how users, who see a plurality of images that depict similar items and have different image attribute values, act in relation to particular images. [0055 – user behavior data] According to various example embodiments, the image evaluation machine 310 collects (e.g., captures, accesses, or receives) user behavior data 440 (e.g., indicators of actions taken by potential buyers, actual buyers, or a combination thereof, in relation to a plurality of images that depict clothing items of a particular type). In some example embodiments, the user behavior data 440 represents the behavior of one or more users searching for an item and responding to (e.g., selecting or not selecting, or viewing or not viewing) one or more images that depict the searched item and that are displayed to the one or more users. The user behavior data 440, in some example embodiments, is collected over a period of time. In other example embodiments, the user behavior data 440 is collected at one instance in time. [0019 – improving image in order to obtain a desired response from user…ctr for image] According to various example embodiments, a recommendation may address improving the image in order to obtain a desired response from users (e.g., increase the click-through rate for the image or increase sales of the item). In some example embodiments, the image evaluation of an image submitted by (e.g., received from) a seller of an item depicted in the image is based on the results of an analysis of the image submitted by the seller and on the results of an analysis of data that describes user behavior in relation to images that depict items similar to the item (e.g., belonging to the same category of clothing) depicted in the image received from the seller. The data that describes user behavior in relation to images may include indicators of actions taken by users (e.g., buyers) in response to seeing a plurality of images displayed to the users. The data that describes user behavior in relation to images (also called "user behavior data" or "user behavior indicators") may be captured (e.g., collected) based on the interaction of one or more users with numerous images that include a variety of display types and are of varied image quality (e.g., lighting, professional photographs, or a suitable combination thereof). [0048] In response to receiving the image 410, the image evaluation machine 310 analyses (e.g., performs an image analysis 420 of) the image using at least one computer processor. In some example embodiments, to perform the image analysis 420, the image evaluation machine 310 extracts one or more visual features from the received image 410. The image evaluation machine 310 may also identify the value(s) of one or more image attributes of the received image 410 based on the extracted one or more visual features of the received image 410 and the image attribute data 430 (e.g., data that identifies or describes image attributes and the values the image attributes may take). The image evaluation machine 310 may also classify the received image 410 into one or more categories based on the value(s) of the one or more image attributes 430. [0049] For example, the one or more visual features extracted from the received image 410 may include data that indicates a display type (e.g., a human person, a mannequin, or a flat display) used to display the clothing item depicted in the received image 410. The image attribute data 430 may include a number of image attributes, such as a display type, background, contrast, or lighting. Each image attribute 430 may be associated with (e.g., take, or have a corresponding) one or more values. For instance, the display type attribute may take one of three values: (1) person, (2) mannequin, or (3) flat. Based on the one or more visual features extracted from the received image 410 and the display type attribute, the image evaluation machine 310 may identify the value of the display attribute of the received image 410 (e.g., person). The image evaluation machine 310 may classify the received image 410 into a specific display type category (e.g., the person category, the mannequin category, or the flat category) based on the identified value of the display type attribute of the received image 410. [0058] The image evaluation machine 310 may rank the search results referencing the items (e.g., the images depicting a black dress) based on their relevance to a particular keyword. In some example embodiments, when collecting the user behavior data 440, the image evaluation machine 310 may collect only data that describes user behavior in relation to images of highly relevant items. The highly relevant items may be the items depicted in images displayed on the first search results page in response to a query entered by a user. [0071] The results of the user behavior analysis 450 described above may show that, in some example embodiments, the P-type display of clothing in images may be the most effective product presentation among the three display types, and may help the most to attract users' attention and raise the sell-through rate. The results of the user behavior analysis 450 may be useful to numerous recipients, for example, to apparel e-retailers in choosing a better presentation strategy or to e-commerce operators in designing a better search or feed recommendation system to improve click-through rates. Furthermore, in some example embodiments, the user behavior analysis 450 may be used to evaluate an image that depicts an item to determine the likelihood of the image to elicit a desired response from a potential buyer of the item.); wherein the respective weighted value of the online banner image (Di et al. 2015/0286898 [0053 – weighted score] The confidence score value of the received image 410 and the low-level-quality score value of the received image 410 may be combined, in some instances, based on multiplying the confidence score value of the received image 410 and the low-level-quality score value of the received image 410 to compute the image score value of the received image 410. In other instances, the confidence score value of the received image 410 and the low-level-quality score value of the received image 410 may be assigned particular weights, according to a weight assigning rule, to generate a weighted confidence score value of the received image 410 and a weighted low-level-quality score value of the received image 410. The weighted confidence score value of the received image 410 and the weighted low-level-quality score value of the received image 410 may be added together to compute the image score value of the received image 410. In some example embodiments, the particular weights may be selected during the user behavior analysis 450 of user behavior data 440 that indicates how users, who see a plurality of images that depict similar items and have different image attribute values, act in relation to particular images. [0115 – weighted score] The combining of the image appeal score value and of the low-level-quality-score value may include, in some instances, multiplying the image appeal score value of the image A and the low-level-quality-score value of the image A to compute the final score value of the image A. The combining of the image appeal score value of the image A and of the low-level-quality-score value of the image A may include, in some instances, assigning particular weights to the image appeal score value of the image A and to the low-level-quality-score value of the image A, according to a weight assigning rule, to generate a weighted image appeal score value of the image A and a weighted low-level-quality-score value of the image A. The combining may further include adding the weighted image appeal score value of the image A and the weighted low-level-quality-score value of the image A to compute the final score value of the image A. In some example embodiments, the particular weights may be selected during the analysis of the user behavior data. Some or all of the scores' values (e.g., the confidence score value, the image score value, or the final score value) attributed to an image may be stored in one or more records of a database (e.g., the database 126).) and 
Di et al. 2015/0286898 may not expressly disclose the machine learning features, however, Koch et al. 2017/0287023 teaches these features as follows the updated online banner image comprise at least a portion of the training data used by the machine learning algorithm (Koch et al. 2017/0287023 [0024 – machine learning model] At step 225, recommendation system 100 generates aggregated matched data based on catalog data 205, ad display data 210, user behavior data 215, and image feature data 220. For example, recommendation system 100 can join the data sources catalog data 205, ad display data 210, user behavior data 215, and image feature data 220 to associate the data across the data sources. Beneficially, this permits matching data across the data sources with click and purchase events. Recommendation system 100 can then separate the aggregated matched data into training data set 230 and testing data set 235. Recommendation system 100 can then apply regression techniques using methods such as the Broyden-Fletcher-Goldfarb-Shanno algorithm to training data set 230 to generate machine learning model 115. Machine learning model 115 can be trained to predict the similarity between catalog items. For example, machine learning model 115 can be trained to predict a likelihood that a non-blacklisted item should be blacklisted based on one or more identified blacklisted catalog items. Beneficially, by training machine learning model 115 on catalog data 205, ad display data 210, user behavior data 215, and image feature data 220, the model can utilize any of those kinds of data predictively. Further, by training machine learning model 115 on data relating to multiple merchant catalogs, a more robust and accurate model can be generated. As will be appreciated by those of skill in the art, recommendation system 100 can then test and verify machine learning model 115 using testing dataset 235.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Di et al. 2015/0286898 to include the machine learning features as taught by Koch et al. 2017/0287023. One of ordinary skill in the art would have been motivated to do so in order to utilize common and well known machine learning techniques to train a model/algorithm which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).